DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following claims are pending in this office action: 1-20
The following claims are amended: 1, 7, 14-20
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-20
Response to Arguments
Applicant’s arguments filed amendments on 07/12/2021 to address the 35 U.S.C. 112(b) rejection. In response to the Applicant’s amendments, the 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments filed amendments on 07/12/2021 to address the 35 U.S.C. 101 rejection. In response to the Applicant’s amendments, the 35 U.S.C. 101 rejection has been withdrawn.
Applicant’s arguments filed amendments on 07/12/2021 to address the 35 U.S.C. 103 rejection. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20170039469 A1 to Majumdar, et al. (hereinafter, “Majumdar”), in view of Neural Memory Networks to Biggs, et al. (hereinafter, “Biggs”) and further in view of A Self-Organized Neural Comparator to Luduecna, et al. (hereinafter, “Luduecna”)
As per claim 1, Majumdar teaches a computer-based method of visual recognition based at least in part on a spatially forked deep learning architecture, the method comprising:
providing a primary learner comprising: (Majumdar, Fig.3A discloses a neural network (The neural network being a primary learner))
an input layer that in configured to receive an input; (Majumdar, Fig.3A discloses a neural network with an input layer (Neural networks naturally contain an input layer))
(Majumdar, Fig.3A discloses a neural network with hidden layers and nodes and edges (Neural networks naturally contain hidden layers with nodes and edges connecting the nodes))
and an output layer configured to output an output class of the image; (Majumdar, Fig.3A discloses a neural network with an output layer (Neural networks naturally contain an output layer for classifying an input))
providing a comparator network in electronic communication to the primary learner comprising a computer readable medium comprising instructions that, when executed, cause at least one processor to [[output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input]]; (Majumdar, Abstract discloses “The method also includes designing a second classifier to receive the output of the first classifier to decide whether input data belongs to the multiple first classes or at least one second class.” and Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon.“ (The second classifier being the comparator network that is in communication with the primary learner))
providing training data to train the primary learner; (Para. [0083] discloses “Thus, in one configuration, one or more additional training sets include a group of samples taken from classes outside of the known groups. The one or more additional training sets may be used to initialize unknown classifiers to classify unknown samples.” and Para  [0050] discloses “A DCN may be trained with supervised learning.”)
[[sampling from higher layer output to form a representation memory bank]] and train the comparator network; (Majumdar, Fig. 12 discloses training the second classifier (second classifier being the comparator network))
providing an unknown test input to test at least one of the primary learner or the comparator network;  (Majumdar, Para. [0069] discloses “Still, in some cases, such as during the test of a network, a sample may not belong to any of the classes that were used to train a multi-class classifier.” (Providing an unknown input for classification))
determining whether the unknown test input belongs to a known output class based at least in part on an output of the comparator network (Majumdar, Para. [0070] discloses “In one configuration, a binary classifier is used in conjunction with a classifier, such as a support vector machine, to determine whether a sample belongs to a known or unknown class.”)
and characterizing the unknown test input symbolically with respect to a known output class. (Majumdar, Fig. 12 discloses classifying an input with respect to a known output class and Para. [0098] discloses “For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212). Alternatively, if the extracted feature belongs to a known class, the first classifier may be specified to determine the class (block 1210)”)
Majumdar fails to explicitly teach:
sampling from higher layer output to form a representation memory bank
	However, Biggs (Biggs addresses the issue of memory banks in feedforward neural networks) teaches:
(Biggs, Page 1, Methodology sections discloses “The neural memory network (NMN) architecture is comprised of an FFNN with a dedicated internal memory bank associated with each standard neuron in each of the hidden layers.” and Page 2, Methodology section discloses “Memory storage in each layer of nearby neuron outputs as an orthogonal set in a higher dimensional space” (Memory bank composed of outputs))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the deep learning architecture as disclosed by Majumdar to use the memory bank as disclosed by Biggs. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve and speed up classification of future inputs as “utilizing key memories from distant inputs which could be crucial to formulating a correct output” can improve future classification (Biggs, Introduction Para.)
	Majumdar fails to explicitly teach:
output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input
However, Luduecna (Luduecna addresses the issue of comparator networks) teaches:
output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input (Luduecna, Fig. 1 discloses “The comparator autonomously learns to compare the inputs y and z. The output is close to zero when the two inputs are identical or correlated and close to unity when they are different or uncorrelated” (It would have been obvious to modify the output classification into a ternary classification))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the deep learning architecture as disclosed by Majumdar to output a conditional variable as disclosed by Luduecna. It would have been obvious to have modified the output binary classification of Luduecna into a ternary classification because one would be motivated to further improve the neural network classification such that it becomes more robust and distinct thus making it more easy to determine the relationship between inputs. 

	As per claim 2, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the input is an image. (Majumdar, Para. [0095] discloses “As an example, the input is an image”)

	As per claim 3, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein each node is coupled with a bias value and each edge is coupled with a weight value. (Majumdar, Para. [0061] discloses “Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated.” (A convolutional neural network is being described, and convolutional neural networks additionally contain bias values for nodes))

	As per claim 4, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Majumdar further teaches
wherein the input is subject to the primary learning (Majumdar, Abstract discloses (…”decide whether input data belongs to the multiple first classes or at least one second class” (Input subject to the primary learning))
	Biggs further teaches
and the input's representation at an ith layer is compared with data from the representation memory bank using the comparator network. (Biggs, Introduction discloses “Future outputs can achieve better accuracy by observing transient trends in the input data, or by utilizing key memories from distant inputs which could be crucial to formulating a correct output.” (Inputs to the network to be compared with data in the memory bank))
Same motivation to combine Majumdar and Biggs as claim 1

	As per claim 5, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the primary learner includes a conventional multi-layered neural network. (Majumdar, Para. [0022] discloses “FIG. 3A is a diagram illustrating a neural network in accordance with aspects of the present disclosure.”)

	As per claim 6, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
(Majumdar, Para. [0023] discloses “FIG. 3B is a block diagram illustrating an exemplary deep convolutional network (DCN) in accordance with aspects of the present disclosure.”)
	As per claim 7, the combination of Majumdar and Biggs as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the primary learner is trained discriminatively or generatively with an additional classifier acting on a feature output of the primary learner. (Majumdar, Para. [0055] discloses “Deep convolutional networks (DCNs) are networks of convolutional networks, configured with additional pooling and normalization layers. DCNs have achieved state-of-the-art performance on many tasks. DCNs can be trained using supervised learning” and Para. [0054] discloses “Using a hybrid unsupervised and supervised paradigm, the bottom RBMs of a DBN may be trained in an unsupervised manner and may serve as feature extractors, and the top RBM may be trained in a supervised manner (on a joint distribution of inputs from the previous layer and target classes)” and Para. [0059] discloses “FIG. 3B is a block diagram illustrating an exemplary deep convolutional network 350. The deep convolutional network 350 may include multiple different types of layers based on connectivity and weight sharing. As shown in FIG. 3B, the exemplary deep convolutional network 350 includes multiple convolution blocks (e.g., C1 and C2). Each of the convolution blocks may be configured with a convolution layer, a normalization layer (LNorm), and a pooling layer.“ (Training DCNs involves discriminative learning, and joint distributions of inputs being the feature output additional classifier. Additional classifiers being layers of the primary learner which are used to classifying))

As per claim 8, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Biggs further teaches:

    PNG
    media_image1.png
    106
    823
    media_image1.png
    Greyscale
wherein intermediate representations of the training data at an i" layer of the primary learner are sampled using a class specific sampling function g(.) to form the representation memory bank (Biggs, Memory Architecture section discloses 
                                                                                where g is “a function mapping the outputs of its τ nearest neighbors to 2 τ+1 dimensional space” (g being a sampling function which is used to sample training data to form a memory bank))

	As per claim 9, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 8, Biggs further teaches:
wherein pairs of tensors from the representation memory bank (R', R^b) corresponding to classes a and b [[are inputted to the comparator network]] (Biggs, Memory Architecture section discloses “Every node in the hidden layers contains a static memory bank. Each unique memory in a node is orthogonal to all other memories in that node, such that no information is lost when the memories are added together. A collection of memories is then represented as a single vector in a higher dimensional space called a composite memory” (Memory bank contains tensors (data) which contains different sets of data)
Same motivation to combine Majumdar and Biggs as claim 1
Luduecna further teaches 
(Luduecna, Page 3 discloses “The comparator proposed is based on a multilayer feed-forward neural network, where the input layer receives two signals y and z, see fig. 1” (Signals y and z which are input to the comparator network))
Same motivation to combine Majumdar and Luduecna as claim 1

As per claim 10, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein the comparator network is trained using relationships between output classes that are represented as an adjacency matrix. (Majumdar, Para. [0097] discloses “Furthermore, in block 1206, the second classifier is trained on the scores of the known data and the unknown data. That is, the binary classifier may be trained to recognize the pattern of the scores so that the binary classifier may recognize whether a sample is known or unknown.” (The second classifier being the comparator network which is trained out the different classes))

As per claim 11, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Biggs further teaches:
wherein computational complexity is reduced from O(N^2) to O(C^2), where N is a number of input examples and C is a number of categories or classes in the training data. (Biggs, Whole document (The memory bank consists of previous outputs that have been stored, thus when a new input needs classification, using the memory bank for comparison reduces the total number of comparisons needed to be done to big O of C^2))
Same motivation to combine Majumdar and Biggs as claim 1

As per claim 13, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein if an output of the comparator network does not belong to a known output class, the test input is determined an outlier and a symbolic relationship is given with respect to the known output classes. (Majumdar, Para. [0098] discloses “At block 1208, the trained second classifier determines whether a sample is known or unknown prior to the first classifier assigning a class to an extracted feature. For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212).” And Para. [0097] discloses “In one configuration, the data not belonging to the one or more known classes is negative data synthetically generated as a function of the known data“ (Second classifier determining output to be of an unknown class (outlier) and the negative data representing a relationship with respect to the known output classes))

As per claim 14, Majumdar teaches a deep learning apparatus in electronic communication with an input device configured to receive an input and an output device configured to receive an output from the deep learning apparatus, the deep learning apparatus comprising: (Majumdar, Fig. 5, and Para. [0065] discloses “IG. 5 is a block diagram illustrating the run-time operation 500 of an AI application on a smartphone 502… The AI application may include a pre-process module 504 that may be configured” and Para. [0065] discloses “The pre-processed image may then be communicated to a classify application 510 that contains a SceneDetect Backend Engine 512 that may be configured (using for example, the C programming language) to detect and classify scenes based on visual input” and Majumdar, Fig. 5 discloses smartphone 502 displaying results (Device receives input))
a computer readable medium comprising instructions that, when executed, cause at least one processor to: (Majumdar, Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon. The program code is executed by a processor and includes program code to...”)
provide a primary learner comprising: (Majumdar, Fig.3A discloses a neural network (The neural network being a primary learner))
an input layer configured to receive an input; (Majumdar, Fig.3A discloses a neural network with an input layer (Neural networks naturally contain an input layer))
a plurality of hidden layers comprising a plurality of nodes and edges: (Majumdar, Fig.3A discloses a neural network with nodes and edges (Neural networks naturally contain hidden layers with nodes and edges connecting the nodes))
and an output layer configured to output an output class of the image; (Majumdar, Fig.3A discloses a neural network with an output layer (Neural networks naturally contain an output layer for classifying an input))
provide a comparator network in electronic communication to the primary learner to [[output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input]]; (Majumdar, Abstract discloses “The method also includes designing a second classifier to receive the output of the first classifier to decide whether input data belongs to the multiple first classes or at least one second class.” and Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon.“ (The second classifier being the comparator network that is in communication with the primary learner))
 [[sample from higher layer output, form a representation memory bank]], and train the comparator network; (Majumdar, Fig. 12 discloses training the second classifier (second classifier being the comparator network))
receive a test input via electronic communication with the input devices (Majumdar, Fig. 5, and Para. [0065] discloses “IG. 5 is a block diagram illustrating the run-time operation 500 of an AI application on a smartphone 502… The AI application may include a pre-process module 504 that may be configured” and Para. [0065] discloses “The pre-processed image may then be communicated to a classify application 510 that contains a SceneDetect Backend Engine 512 that may be configured (using for example, the C programming language) to detect and classify scenes based on visual input (Device receives input))
determine whether the test input belongs to a known output class based at least in part on an output of the comparator network (Majumdar, Para. [0070] discloses “In one configuration, a binary classifier is used in conjunction with a classifier, such as a support vector machine, to determine whether a sample belongs to a known or unknown class.”)
 (Majumdar, Fig. 12 discloses classifying an input with respect to a known output class and Para. [0098] discloses “For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212). Alternatively, if the extracted feature belongs to a known class, the first classifier may be specified to determine the class (block 1210)”)
provide a symbolic characterize of the test input to the output device via electronic communication (Majumdar, Para. [0065] discloses “The pre-processed image may then be communicated to a classify application 510 that contains a SceneDetect Backend Engine 512 that may be configured (using for example, the C programming language) to detect and classify scenes based on visual input” and Majumdar, Fig. 5 discloses smartphone 502 displaying results)
Majumdar fails to explicitly teach:
sample from higher layer output, form a representation memory bank
However, Biggs teaches:
sample from higher layer output, form a representation memory bank (Biggs, Page 1, Methodology sections discloses “The neural memory network (NMN) architecture is comprised of an FFNN with a dedicated internal memory bank associated with each standard neuron in each of the hidden layers.” and Page 2, Methodology section discloses “Memory storage in each layer of nearby neuron outputs as an orthogonal set in a higher dimensional space” (Memory banks composed of outputs))
Same motivation to combine Majumdar and Biggs as claim 1
Majumdar fails to explicitly teach:
output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input
However, Luduecna (Luduecna addresses the issue of comparator networks) teaches:
output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input (Luduecna, Fig. 1 discloses “The comparator autonomously learns to compare the inputs y and z. The output is close to zero when the two inputs are identical or correlated and close to unity when they are different or uncorrelated” (It would have been obvious to modify the output classification into a ternary classification))
Same motivation to combine Majumdar and Luduecna as claim 1

As per claim 15, the combination of Majumdar, Biggs and Luduecna as shown above teaches the deep learning apparatus according to claim 14, Majumdar further teaches:
wherein the input is an image. (Majumdar, Para. [0095] discloses “As an example, the input is an image”)

As per claim 16, the combination of Majumdar, Biggs and Luduecna as shown above teaches the deep learning apparatus according to claim 14, Majumdar further teaches:
wherein each node is coupled with a bias value and each edge is coupled with a weight value. (Majumdar, Para. [0061] discloses “Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated.” (A convolutional neural network is being described, and convolutional neural networks additionally contain bias values for nodes))

As per claim 17, the combination of Majumdar, Biggs and Luduecna as shown above teaches the deep learning apparatus according to claim 14, Majumdar further teaches:
wherein the input is subject to the primary learning (Majumdar, Abstract discloses (…”decide whether input data belongs to the multiple first classes or at least one second class” (Input subject to the primary learning))
	Biggs further teaches
and the input's representation at an ith layer is compared with data from the representation memory bank using the comparator network. (Biggs, Introduction discloses “Future outputs can achieve better accuracy by observing transient trends in the input data, or by utilizing key memories from distant inputs which could be crucial to formulating a correct output.” (Inputs to the network to be compared with data in the memory bank))
Same motivation to combine Majumdar and Biggs as claim 1

As per claim 18, the combination of Majumdar, Biggs and Luduecna as shown above teaches the deep learning apparatus according to claim 14, Majumdar further teaches:
wherein the primary learner includes a conventional multi-layered neural network. (Majumdar, Para. [0022] discloses “FIG. 3A is a diagram illustrating a neural network in accordance with aspects of the present disclosure.”)

As per claim 19, the combination of Majumdar, Biggs and Luduecna as shown above teaches the deep learning apparatus according to claim 14, Majumdar further teaches:
wherein the primary learner includes a convolutional neural network. (Majumdar, Para. [0023] discloses “FIG. 3B is a block diagram illustrating an exemplary deep convolutional network (DCN) in accordance with aspects of the present disclosure.”)

As per claim 20, Majumdar teaches a device for computer-based visual recognition based at least in part on a spatially forked deep learning architecture, the device comprising:
a non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to: (Majumdar, Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon. The program code is executed by a processor and includes program code to...”)
provide a primary learner comprising: (Majumdar, Fig.3A discloses a neural network (The neural network being a primary learner))
an input layer that in configured to receive the input; (Majumdar, Fig.3A discloses a neural network with an input layer (Neural networks naturally contain an input layer))
a plurality of hidden layers comprising a plurality of nodes and edges; (Majumdar, Fig.3A discloses a neural network with nodes and edges (Neural networks naturally contain hidden layers with nodes and edges connecting the nodes))
(Majumdar, Fig.3A discloses a neural network with an output layer (Neural networks naturally contain an output layer for classifying an input))
provide a comparator network in electronic communication to the primary learner to [[output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input]]; (Majumdar, Abstract discloses “The method also includes designing a second classifier to receive the output of the first classifier to decide whether input data belongs to the multiple first classes or at least one second class.” and Para. [0012] discloses “The computer program product has a non-transitory computer-readable medium with non-transitory program code recorded thereon.“ (The second classifier being the comparator network that is in communication with the primary learner))
[[sample from higher layer output, to form a representation memory bank]], and train the comparator network; (Majumdar, Fig. 12 discloses training the second classifier (second classifier being the comparator network))
Receive a test input provided by a user (Majumdar, Fig. 5, and Para. [0065] discloses “IG. 5 is a block diagram illustrating the run-time operation 500 of an AI application on a smartphone 502… The AI application may include a pre-process module 504 that may be configured” and Para. [0065] discloses “The pre-processed image may then be communicated to a classify application 510 that contains a SceneDetect Backend Engine 512 that may be configured (using for example, the C programming language) to detect and classify scenes based on visual input (Device receives input))
(Majumdar, Para. [0070] discloses “In one configuration, a binary classifier is used in conjunction with a classifier, such as a support vector machine, to determine whether a sample belongs to a known or unknown class.”)
and characterize the test input symbolically with respect to a known output class. (Majumdar, Fig. 12 discloses classifying an input with respect to a known output class and Para. [0098] discloses “For example, if the extracted feature is an unknown class, the first classifier may not determine the class and the second classifier classifies an extracted feature as unknown (block 1212). Alternatively, if the extracted feature belongs to a known class, the first classifier may be specified to determine the class (block 1210)”)
provide a symbolic characterization of the test input (Majumdar, Para. [0065] discloses “The pre-processed image may then be communicated to a classify application 510 that contains a SceneDetect Backend Engine 512 that may be configured (using for example, the C programming language) to detect and classify scenes based on visual input” and Majumdar, Fig. 5 discloses smartphone 502 displaying results)
Majumdar fails to explicitly teach:
sample from higher layer output, to form a representation memory bank
However, Biggs teaches:
sample from higher layer output, to form a representation memory bank (Biggs, Page 1, Methodology sections discloses “The neural memory network (NMN) architecture is comprised of an FFNN with a dedicated internal memory bank associated with each standard neuron in each of the hidden layers.” and Page 2, Methodology section discloses “Memory storage in each layer of nearby neuron outputs as an orthogonal set in a higher dimensional space” (Memory banks composed of outputs))
Same motivation to combine Majumdar and Biggs as claim 1
Majumdar fails to explicitly teach:
output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input
However, Luduecna (Luduecna addresses the issue of comparator networks) teaches:
output a ternary conditional variable indicating a comparative relationship between a first comparator input and a second comparator input (Luduecna, Fig. 1 discloses “The comparator autonomously learns to compare the inputs y and z. The output is close to zero when the two inputs are identical or correlated and close to unity when they are different or uncorrelated” (It would have been obvious to modify the output classification into a ternary classification))
Same motivation to combine Majumdar and Luduecna as claim 1

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U Majumdar, et al., in view of Biggs, further in view Luduecna, and further in view of Complex-Sigmoid Function for Complex-Valued Neural Networks to Tanaka (hereinafter, “Tanaka”)
As per claim 12, the combination of Majumdar, Biggs and Luduecna as shown above teaches the method according to claim 1, Majumdar further teaches:
wherein a threshold value y (the radius of influence for each category) is applied on each output at the comparator followed by [[a sign function determining whether the input belongs to a known output class]]. (Majumdar, Para. [0044] discloses “A shallow classifier may be a two-class linear classifier, for example, in which a weighted sum of the feature vector components may be compared with a threshold to predict to which class the input belongs.”)
The combination of Majumdar, Biggs and Luduecna fails to explicitly teach:
a sign function determining whether the input belongs to a known output class
However, Tanaka (Tanaka addresses the issue of activation functions) teaches:
a sign function determining whether the input belongs to a known output class (Tanaka, Introduction discloses “In conventional binary and real-valued neural networks, the signum (Heaviside step) function… have been typically used as an activation function. The signum function returns one of the two states (corresponding to neuronal firing and non-firing states) depending on the input and the threshold parameter. This two-state neuron is suited to address binary information” (The signum or sign function used as an activation function within the neural network which serves to determine the output of a neural network which maps values in between [-1, 1]. Using a signum function is to determine where the input is of a known or unknown class i.e. -1 or 1 in this instance))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to Majumdar as modified the use a signum function as disclosed by Tanaka. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine whether or not an input classification is of a certain class.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gulcehre, et al. (Memory Augmented Neural Networks with Wormhole Connections) discloses a novel memory augmented neural network
Santoro, et al. (One-shot Learning with Memory-Augmented Neural Networks) discloses a memory augmented neural network
Sukhbaatar, et al. (End-To-End Memory Networks) discloses a neural network that uses a large external memory

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123